Exhibit 99.2 Form 51-102F3 Material Change Report 1. Name and Address of Company MAG Silver Corp. Suite 770 - 800 West Pender Street Vancouver, BC V6C 2V6Canada 2. Date of Material Change May 5, 2011 3. News Release MAG Silver Corp. (the “Company”) issued a news release dated May 5, 2011 (the “News Release”) relating to the material change.The News Release was distributed through Marketwire and filed with the applicable securities regulatory authorities. 4. Summary of Material Change On May 5, 2011, the Company reported that it was informed late May 4, 2011 that a three member arbitral panel of the International Court of Arbitration of the International Chamber of Commerce (“ICC”), has unanimously ruled that Fresnillo plc (“Fresnillo”) has committed numerous breaches and violations of the shareholders agreement governing the Juanicipio Joint Venture ("Shareholders Agreement"), including the breach of a standstill provision which prohibits any attempt by Fresnillo to, directly or indirectly, take control of MAG without MAG's consent. Among other things, the ICC awarded approximately US$1.86 million in damages to MAG, which represents MAG's costs of defending Fresnillo’s improper “take-under” bid in late 2008 and 2009. 5. Full Description of Material Change For a full description of the material change, please see “Schedule A” below.The press release may also be viewed on SEDAR at www.sedar.com . 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7. Omitted Information No information has been omitted on the basis that it is confidential information. 8. Executive Officer The following executive officer of the Company is knowledgeable about the material change and may be contacted regarding the change: Dan MacInnis President and Chief Executive Officer Telephone: (604) 630-1399 Facsimile: (604) 681-0894 9. Date of Report May 5, 2011
